Citation Nr: 1738062	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the creation of an overpayment in the amount of $2,826.00, created by the Veteran's change in dependency status, is valid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  That decision determined an overpayment was created by the Veteran's divorce from his spouse in May 2008.  The Veteran has contested that finding, resulting in this appeal. 

The Veteran has already repaid the debt ($2,826.00).  As such, the issue of waiver of overpayment is not raised.  Instead, the Veteran alleges that the overpayment was not proper and he is due a refund.


FINDINGS OF FACT

1.  The Veteran's divorce from his first wife became final on May 12, 2008. 

2.  The Veteran married his second wife on September 6, 2008. 

3.  VA received notification on March 28, 2011, of the Veteran's September 2008 marriage to his second wife.

4.  VA received notification on May 31, 2011, of the Veteran's May 2008 divorce from his first wife.


CONCLUSION OF LAW

The debt of VA disability compensation benefits in the amount of $2,826 is valid.  38 U.S.C. §§ 1115, 1135, 5112 (2014); 38 C.F.R. §§ 3.1, 3.401 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenges the validity of a debt that has been charged to him for overpayment of compensation due to a failure by the Veteran to timely notify VA of his divorce from his first wife and subsequent marriage to his second wife. 

The essential facts are not in dispute, and have been acknowledged by the Veteran.  Effective May 12, 2008, the Veteran divorced his spouse, N.H.  At that time, he was receiving VA compensation for a 50 percent disability rating paid at the rate of a married veteran with a dependent spouse.  On September 6, 2008, the Veteran married T.H.  Notice of the Veteran's September 2008 marriage was not provided to VA until a "Status of Dependents Questionnaire" was received by VA on March 28, 2011.  Notice of the Veteran's May 2008 divorce from his first wife was not provided to VA until a "Declaration of Status of Dependents" was received by VA on May 31, 2011.

Based on the Veteran's May 2008 divorce, his compensation was changed from the married rate to the single rate from to June 1, 2008, to April 1, 2011, the date the Veteran's new spouse, T.H., was added to his award.  Because of those changes, an overpayment of $2,826 was created for the period between June 2008 and April 2011. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956 (a).  Whenever VA finds that an overpayment of benefits has been made to a payee, the amount of such overpayment shall constitute a liability of such payee to the United States and may be recovered in the same manner as any debt.  38 U.S.C. § 3685 (a), (c); 38 C.F.R. § 21.7644.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments are erroneous. 

In the present case, the facts do not support, and the Veteran does not allege, any sort of administrative error on the part of VA.  In various statements, the Veteran acknowledges that he did not provide VA with notification of the May 2008 divorce and September 2008 marriage until 2011.  He also does not allege he was misled or otherwise misinformed regarding his obligation to notify VA of any dependency changes. 

The Veteran asserts that because he remarried within a few months after his divorce became final, he should have been entitled to VA compensation at the same dependent payment rate from the date of his September 2008 remarriage.  While the Board is sympathetic to the Veteran's claim, unfortunately the Board must deny the claim.  VA regulations state that the effective date of additional compensation based on dependency status will be the date of marriage, if evidence of the event is received within one year; otherwise, it will be date of notice of the event or of the dependent's existence.  See 38 C.F.R. § 3.401.  In this case, there is no evidence that the Veteran notified VA of his second wife's dependency prior to March 28, 2011.  Although they were indeed legally married prior to that date, the regulations concerning effective dates hinge upon the date of notification, unless the claim was received within one year of the marriage.  In other words, there is a one year grace period to notify VA of the change.  After that period, the effective date is the date of notification.  Simply stated, the Board lacks the legal authority to award an earlier effective date for the payment of the Veteran's compensation benefits at the higher rate, or otherwise waive the legal requirement that he notify VA in a timely fashion of any dependency changes. 

Based on the forgoing, the Board finds that the overpayment was not the result of administrative error because the Veteran bore the responsibility to notify VA of any dependency changes.  The creation of the overpayment was, therefore, valid.  As noted in the introduction, the Veteran has repaid the debt and as such, there is no implication of a claim for waiver of this overpayment.  For the foregoing reasons, the Board finds that the creation of the overpayment in the amount of $2,826 was proper, and the Veteran's appeal must be denied.


ORDER

The creation of the debt of $2,826 was proper and the claim is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


